UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/17 (Unaudited) CORPORATE BONDS AND NOTES (88.6%) (a) Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 $115,000 $120,319 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 1,130,000 1,159,663 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 945,000 993,431 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 595,000 620,288 Automotive (1.1%) Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 1,075,000 1,113,969 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 280,000 281,754 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 885,000 881,000 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 545,000 552,748 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) (PIK) 750,000 740,625 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) (PIK) 535,000 532,325 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 315,000 334,294 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 1,764,000 1,781,640 Broadcasting (2.3%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 340,000 362,950 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 730,000 735,475 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 2,255,000 2,335,323 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 1,160,000 1,176,321 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 1,010,000 882,488 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 1,120,000 1,145,200 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 2,515,000 2,587,306 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 470,000 500,550 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 255,000 250,538 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 1,340,000 1,368,475 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 1,510,000 1,489,238 Building materials (0.7%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 710,000 743,725 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 1,020,000 1,053,150 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 250,000 265,625 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 980,000 1,007,342 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.00%, 2/15/27 715,000 729,300 Cable television (5.3%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,775,000 1,888,156 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 200,000 209,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 470,000 519,350 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 1,105,000 1,147,819 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 695,000 737,569 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,645,000 1,764,263 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 1,165,000 1,246,550 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 1,400,000 1,452,500 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 565,000 625,738 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 2,370,000 2,394,458 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 600,000 610,692 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 3,285,000 3,305,531 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 300,000 329,250 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 2,450,000 2,835,875 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 660,000 702,900 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 620,000 747,100 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 255,000 271,256 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 1,120,000 1,160,600 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 2,260,000 2,339,100 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 440,000 446,050 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 1,420,000 1,501,650 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 1,393,000 1,466,133 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 740,000 774,225 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 750,000 791,250 Capital goods (7.2%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 1,750,000 1,789,375 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 995,000 1,011,169 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 555,000 561,938 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 1,960,000 2,136,400 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 830,000 852,825 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 975,000 1,018,570 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 560,000 577,500 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 1,790,000 1,796,713 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 465,000 492,319 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 995,000 1,024,850 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 1,320,000 1,458,600 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 1,755,000 1,921,725 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 780,000 895,050 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 3,115,000 3,138,363 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 1,875,000 1,973,813 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 1,768,000 2,288,324 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 2,675,000 3,092,969 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 1,960,000 1,960,000 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,195,000 1,224,875 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 1,027,000 1,062,945 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 595,000 619,544 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. FRN 4.523%, 7/15/21 280,000 287,350 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 840,000 903,525 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 842,000 879,890 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 455,000 456,138 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 2,370,000 2,547,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 730,000 737,300 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 195,000 200,363 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 375,000 383,906 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 1,525,000 1,570,750 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 855,000 888,131 Chemicals (3.3%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 640,000 675,200 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 1,100,000 1,100,000 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 1,320,000 1,346,400 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 1,210,000 1,442,925 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 1,095,000 1,189,444 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 845,000 896,756 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 1,465,000 1,432,038 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 2,350,000 2,666,780 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 1,135,000 1,191,750 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 874,000 989,805 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 175,000 196,656 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 320,000 345,600 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 445,000 452,788 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 620,000 647,900 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 1,000,000 1,047,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 2,483,000 2,638,188 Commercial and consumer services (0.4%) IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 445,000 456,125 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 340,000 349,775 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 1,220,000 1,241,350 Construction (2.8%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 1,685,000 1,821,906 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 1,685,000 1,735,550 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 1,982,000 2,299,120 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 1,135,000 1,167,631 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 1,145,000 1,246,619 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 1,025,000 1,064,719 Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) 300,000 314,250 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 245,000 252,350 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 650,000 680,875 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 1,160,000 1,226,700 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 800,000 846,000 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 1,060,000 1,126,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 2,150,000 2,074,750 Consumer (0.3%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 805,000 855,313 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 90,000 95,400 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 670,000 712,947 Consumer staples (4.2%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 1,900,000 1,981,320 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 575,000 592,250 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 420,000 444,150 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 820,000 836,400 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 1,380,000 1,452,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 3,415,000 3,577,213 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 1,430,000 1,626,968 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 1,100,000 1,146,750 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 835,000 697,225 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 920,000 951,050 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 920,000 944,472 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 1,130,000 1,147,515 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 275,000 279,813 Landry's, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 680,000 707,200 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 670,000 688,425 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 1,385,000 1,426,550 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 510,000 524,025 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 1,765,000 1,778,238 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 1,585,000 1,679,545 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 (PIK) 284,398 285,820 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 675,000 735,750 Energy (oil field) (0.1%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7.50%, 12/1/20 475,000 438,188 Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 (F) 1,085,000 109 Energy (other) (0.1%) CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) (NON) 639,000 338,670 Entertainment (1.7%) AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 380,000 387,600 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 555,000 580,669 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 965,000 999,981 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 835,000 860,050 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 655,000 671,375 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 1,315,000 1,380,750 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 500,000 523,125 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 530,000 528,675 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 980,000 1,009,400 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 505,000 527,725 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 2,000,000 2,056,000 Financials (8.0%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 1,115,000 1,109,425 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 1,020,000 1,076,100 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 2,905,000 3,573,150 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 1,405,000 1,484,031 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 1,265,000 1,631,850 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 800,000 845,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 635,000 693,534 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 2,630,000 2,787,800 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 575,000 609,500 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 1,645,000 1,486,669 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 1,195,000 1,230,850 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 760,000 879,016 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 625,000 644,531 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 1,030,000 1,042,875 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 1,125,000 1,140,469 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 850,000 505,750 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 1,155,000 1,360,013 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 (R) 635,000 640,556 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 (PIK) 315,000 317,363 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 1,445,000 1,528,088 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 215,000 223,602 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 905,000 924,168 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 665,000 689,938 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 645,000 665,963 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 74,000 64,565 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 395,000 456,225 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 370,000 822,397 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $450,000 477,590 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 450,000 475,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 1,910,000 1,952,975 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 1,165,000 1,199,390 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 555,000 581,018 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 745,000 778,525 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 1,709,000 1,736,771 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 2,535,000 2,946,938 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 460,000 458,207 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 420,000 461,475 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 395,000 397,469 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 958,000 958,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 1,170,000 1,095,413 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 1,080,000 1,117,800 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 1,265,000 1,291,881 Forest products and packaging (2.3%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 2,125,000 2,172,813 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 1,445,000 1,426,938 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 1,680,000 1,717,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 1,215,000 1,224,113 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 2,005,000 2,150,363 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 275,000 280,500 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 1,085,000 1,147,930 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 135,000 148,500 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 865,000 938,525 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 1,225,000 1,482,250 Gaming and lottery (3.3%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 915,000 988,200 Boyd Gaming Corp. company guaranty sr. unsec. unsub. notes 6.375%, 4/1/26 365,000 394,656 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 1,805,000 1,917,813 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 2,015,000 1,577,774 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $1,120,000 1,156,400 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 2,070,000 2,225,250 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 1,970,000 2,043,875 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 375,000 385,313 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 755,000 757,831 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 1,440,000 1,470,600 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 3,720,000 3,947,850 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 470,000 445,325 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 1,135,000 1,207,356 Health care (7.1%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 1,675,000 1,716,875 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 860,000 866,450 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 1,335,000 1,288,275 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 1,145,000 1,242,325 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 355,000 373,638 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 305,000 313,769 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 1,125,000 1,165,781 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 2,630,000 2,307,825 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 1,645,000 641,550 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 200,000 176,000 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 802,000 850,621 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 950,000 850,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 1,995,000 1,835,400 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 1,625,000 1,681,875 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 1,015,000 1,072,094 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 2,110,000 2,315,725 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 410,000 473,550 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 685,000 716,681 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 1,130,000 1,216,163 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 555,000 622,988 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 1,165,000 1,083,450 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 790,000 817,650 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 (R) 1,095,000 1,131,099 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 2,195,000 1,959,038 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 1,675,000 1,735,719 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 1,835,000 1,943,999 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 745,000 761,763 Tenet Healthcare Corp. company guaranty sr. FRN 4.463%, 6/15/20 1,325,000 1,341,563 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 215,000 227,900 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 340,000 346,800 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 2,115,000 2,241,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 1,225,000 975,406 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 1,585,000 1,289,794 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 135,000 113,738 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 640,000 516,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 1,295,000 1,160,644 Homebuilding (2.1%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 980,000 1,008,812 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 935,000 954,542 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 1,155,000 1,267,613 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 585,000 627,413 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 2,030,000 2,134,038 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 480,000 493,680 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 155,000 161,394 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 270,000 282,150 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 1,417,000 1,455,968 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 1,530,000 1,721,250 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 210,000 217,875 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 580,000 571,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 120,000 123,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 710,000 733,075 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 575,000 564,938 Lodging/Tourism (1.3%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 1,580,000 1,710,350 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 1,655,000 1,746,025 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 1,225,000 1,298,500 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 235,000 247,338 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 310,000 342,550 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,975,000 1,994,750 Media (0.8%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 1,215,000 1,333,463 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 605,000 609,538 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 850,000 884,000 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 795,000 818,850 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 860,000 879,350 Metals (4.4%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 1,180,000 1,302,637 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 190,000 190,838 ArcelorMittal SA sr. unsec. unsub. bonds 10.60%, 6/1/19 (France) 615,000 724,931 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 710,000 801,413 ArcelorMittal SA sr. unsec. unsub. notes 7.75%, 10/15/39 (France) 480,000 559,200 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 325,000 307,938 Constellium NV 144A sr. unsec. notes 6.625%, 3/1/25 (Netherlands) 550,000 547,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 725,000 749,469 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 475,000 489,844 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 501,000 518,535 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 1,301,000 1,333,525 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 395,000 366,856 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 605,000 629,200 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 1,095,000 1,155,225 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 300,000 321,000 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 985,000 1,076,113 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 980,000 1,092,700 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 855,000 869,963 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 420,000 425,250 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 1,935,000 1,990,631 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 1,360,000 1,438,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 1,870,000 1,954,150 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 665,000 707,427 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 375,000 387,615 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 465,000 483,019 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 410,000 399,668 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 160,000 186,800 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 240,000 266,700 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 1,777,000 1,790,328 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 1,160,000 1,310,800 Oil and gas (12.3%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 1,905,000 2,014,538 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 595,000 602,438 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 600,000 603,000 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 1,064,000 1,087,940 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 785,000 718,220 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 180,000 165,375 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 670,000 567,825 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 2,244,000 1,918,620 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 2,225,000 2,513,796 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 500,000 447,263 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 2,325,000 2,458,688 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 420,000 382,200 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 1,457,000 1,540,778 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 665,000 660,013 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 1,416,000 1,469,100 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 560,000 568,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 947,000 980,145 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 705,000 653,006 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 1,530,000 1,560,600 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 835,000 818,300 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 595,000 522,113 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 840,000 749,700 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 1,291,000 1,391,053 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 1,045,000 1,367,480 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 1,625,000 1,681,875 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 455,000 456,138 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 1,290,000 1,401,263 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7.75%, 9/1/22 180,000 156,600 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 3,001,000 2,933,478 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 1,130,000 1,101,750 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 795,000 842,700 Halcon Resources Corp. 144A company guaranty notes 12.00%, 2/15/22 245,000 287,263 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 645,000 758,828 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 1,595,000 1,674,750 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 2,295,000 2,375,325 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 310,000 312,325 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 635,000 571,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 365,000 373,213 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 230,000 204,125 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 345,000 337,238 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 1,180,000 1,263,190 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 1,515,000 1,617,263 Newfield Exploration Co. sr. unsec. unsub. notes 5.625%, 7/1/24 1,088,000 1,164,160 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 805,000 839,213 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 460,000 468,050 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 730,000 740,950 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 1,297,000 1,319,295 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. notes 5.25%, 8/15/25 465,000 469,650 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 375,000 380,625 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 40,000 39,600 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 480,000 519,600 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 1,885,000 1,946,263 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 645,000 628,875 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 405,000 397,913 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 1,060,000 1,122,275 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 850,000 897,813 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 (NON) (F) 910,000 91 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 1,020,000 1,042,950 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 860,000 806,250 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 650,000 661,375 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 1,110,000 1,118,325 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 670,000 698,475 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 335,000 348,400 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 375,000 395,156 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) (NON) 680,000 200,600 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 309,000 307,455 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 955,000 963,356 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 440,000 564,850 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 335,000 386,925 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 968,000 1,144,660 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 825,000 852,034 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 345,000 386,400 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 1,735,000 1,869,463 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 1,255,000 1,281,669 Regional Bells (0.5%) Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 555,000 557,775 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 1,630,000 1,694,678 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 330,000 349,800 Retail (1.9%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 985,000 439,556 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,070,000 1,139,550 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 240,000 236,626 JC Penney Corp., Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 270,000 270,506 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 (PIK) 1,295,000 1,227,013 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 100,000 110,000 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 620,000 653,325 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 1,230,000 984,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 (PIK) 755,000 434,125 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 1,080,000 677,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 1,770,000 1,836,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 650,000 645,580 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 790,000 801,850 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 1,005,000 952,238 Technology (4.8%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) (NON) 2,770,000 2,209,075 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 1,875,000 2,006,250 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 3,055,000 3,375,518 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 1,365,000 1,475,128 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 210,000 222,209 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 1,620,000 1,741,500 First Data Corp. 144A notes 5.75%, 1/15/24 1,275,000 1,321,219 First Data Corp. 144A sr. notes 5.375%, 8/15/23 1,135,000 1,180,400 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 1,275,000 1,343,531 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 (PIK) 2,160,000 2,219,400 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 1,635,000 1,700,400 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 (R) 1,620,000 1,714,608 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 1,525,000 1,591,719 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 1,430,000 1,455,754 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 1,855,000 2,114,700 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 1,055,000 1,141,616 Telecommunications (3.1%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 605,000 638,275 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 655,000 689,388 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 960,000 848,400 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 2,185,000 1,999,275 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 580,000 530,700 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 55,000 30,938 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 440,000 237,600 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 1,905,000 2,031,206 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 370,000 399,138 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 1,035,000 1,132,031 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 3,430,000 3,815,875 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 2,380,000 2,594,200 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 940,000 943,525 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 1,485,000 1,421,888 Telephone (1.4%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 1,450,000 1,540,625 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 1,300,000 1,397,474 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 1,167,000 1,203,469 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 2,195,000 2,321,213 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 1,245,000 1,132,950 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 715,000 708,744 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 1,495,000 1,483,788 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 1,725,000 1,681,875 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 2,080,000 2,178,800 Utilities and power (4.1%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 520,000 599,300 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 2,050,000 2,075,583 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 660,000 656,700 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 1,112,000 1,251,000 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 565,000 639,699 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 2,080,000 2,059,200 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 605,000 634,494 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 370,000 389,888 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 1,185,000 1,263,928 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 855,000 840,038 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 410,000 422,300 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 2,039,000 1,937,050 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 992,000 1,114,760 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 600,000 645,000 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 740,000 662,300 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 395,000 359,450 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 550,000 404,250 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 430,000 448,813 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 845,000 869,294 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 698,000 724,175 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 1,230,000 1,208,475 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 890,000 987,014 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 1,110,000 1,150,238 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 1,515,000 1,541,513 Total corporate bonds and notes (cost $478,873,648) SENIOR LOANS (5.8%) (a) (c) Principal amount Value Basic materials (0.6%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5.00%, 1/6/22 $885,000 $895,302 New Arclin US Holding Corp. bank term loan FRN 9.75%, 2/14/25 220,000 221,100 Solenis International LP bank term loan FRN 7.75%, 7/31/22 935,000 922,845 Solenis International LP bank term loan FRN 4.25%, 7/31/21 1,096,695 1,098,922 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6.00%, 6/14/21 557,200 560,915 Capital goods (0.3%) Cortes NP Intermediate Holding II Corp. bank term loan FRN Ser. B, 6.029%, 11/30/23 537,058 540,415 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 527,907 528,072 Harsco Corp. bank term loan FRN Ser. B, 6.00%, 11/2/23 445,000 453,344 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 990,000 1,000,829 Consumer cyclicals (2.7%) Academy, Ltd. bank term loan FRN Ser. B, 5.02%, 7/2/22 1,500,405 1,185,320 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.50%, 3/1/18 (In default) (NON) 1,716,941 1,944,436 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 2,828,421 2,847,866 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 434,807 437,253 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 1,618,988 1,423,698 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.528%, 1/30/19 1,534,000 1,327,869 J Crew Group, Inc. bank term loan FRN Ser. B, 4.00%, 3/5/21 1,285,177 732,551 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 2,261,297 2,273,546 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 202,907 163,290 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 459,703 390,747 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 913,328 821,995 VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 560,000 574,000 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 835,177 834,133 Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8.45%, 8/18/21 990,000 702,900 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.314%, 9/7/23 1,316,700 1,323,755 Energy (0.7%) Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 1,745,000 1,885,691 FTS International, Inc. bank term loan FRN Ser. B, 5.75%, 4/16/21 1,185,000 1,135,625 MEG Energy Corp. bank term loan FRN 4.50%, 12/31/23 435,000 437,020 Western Refining, Inc. bank term loan FRN Ser. B2, 5.50%, 6/23/23 365,050 366,419 Financials (0.1%) UFC Holdings, LLC bank term loan FRN 5.00%, 8/18/23 488,775 492,074 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 492,188 490,957 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 881,100 716,995 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 312,708 314,076 Technology (0.5%) Avaya, Inc. bank term loan FRN Ser. B7, 6.282%, 5/29/20 (In default) (NON) 1,422,408 1,129,036 Krono's, Inc. bank term loan FRN 9.284%, 11/1/24 790,000 814,441 Krono's, Inc. bank term loan FRN 5.034%, 11/1/23 625,000 631,185 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN Ser. B, 3.529%, 2/2/24 640,000 641,943 Total senior loans (cost $33,408,469) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $1,040,000 $1,251,900 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 449,000 1,034,103 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 797,000 868,730 Total convertible bonds and notes (cost $2,292,114) COMMON STOCKS (0.0%) (a) Shares Value Tervita Corp. Class A (Canada) 1,946 $15,750 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) (F) 54,577 73,679 Total common stocks (cost $85,035) SHORT-TERM INVESTMENTS (2.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.76% (AFF) Shares 15,459,044 15,459,044 U.S. Treasury Bills 0.468%, 3/23/17 (SEGCCS) $247,000 $246,939 U.S. Treasury Bills 0.492%, 3/2/17 2,000 2,000 Total short-term investments (cost $15,707,974) TOTAL INVESTMENTS Total investments (cost $530,367,240) (b) FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $1,890,560) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 4/19/17 $486,250 $480,761 $(5,489) JPMorgan Chase Bank N.A. British Pound Sell 3/16/17 424,254 433,620 9,366 State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 992,761 976,179 (16,582) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $280,887 $7,883,370 12/20/21 500 bp $(405,708) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 28, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $554,915,978. (b) The aggregate identified cost on a tax basis is $530,592,664, resulting in gross unrealized appreciation and depreciation of $23,411,134 and $11,147,026, respectively, or net unrealized appreciation of $12,264,108. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* 23,309,787 38,523,446 46,374,189 31,788 15,459,044 Totals (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,909,630 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,071 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $— $15,750 $— Utilities and power — 73,679 — Total common stocks — — Convertible bonds and notes — 3,154,733 — Corporate bonds and notes — 491,643,862 200 Senior loans — 32,260,565 — Short-term investments 15,459,044 248,939 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(12,705) $— Credit default contracts — (686,595) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any , did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $— $686,595 Foreign exchange contracts 9,366 22,071 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Centrally cleared credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Barclays Capital Inc. (clearing broker) JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# — — 9,366 — 9,366 Total Assets $— $— $9,366 $— $9,366 Liabilities: Centrally cleared credit default contracts§ — 2,795 — — 2,795 Forward currency contracts# 5,489 — — 16,582 22,071 Total Liabilities $5,489 $2,795 $— $16,582 $24,866 Total Financial and Derivative Net Assets $(5,489) $(2,795) $9,366 $(16,582) $(15,500) Total collateral received (pledged)##† $— $— $— $— Net amount $(5,489) $(2,795) $9,366 $(16,582) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
